Exhibit 10.56

 

AGREEMENT FOR SERVICES

 

This Agreement for Services (“Agreement”) is made and entered into as of
August 1, 2015 between Primoris Services Corporation, a Delaware corporation
(“PRIM”), and Brian Pratt, an individual (hereinafter referred to as
“COB/Advisor”).  PRIM and COB/Advisor may be individually referred to as “Party”
or collectively referred to herein as the “Parties.”

 

A.  INTRODUCTION

 

WHEREAS, PRIM is engaged in the business of providing, among other services,
site development, heavy civil construction, water and wastewater construction,
fabrication, infrastructure construction, including highways and bridges, oil
and gas pipeline construction and replacement, directional drilling,
construction of industrial facilities, equipment installation, storage
facilities, process piping, engineering, project management, inspection
services, structural steel and maintenance services (the “Business”).

 

WHEREAS, PRIM and COB/Advisor had an employer/employee relationship that
terminated as of July 31, 2015, and for which COB/Advisor acknowledges he has
been paid in full.

 

WHEREAS, PRIM desires to retain COB/Advisor as i) a director on the board of
directors of PRIM (“Director”), ii) the chairman of the board of directors of
PRIM (“Chairman”), and iii) as a consultant to PRIM for the performance of
strategic advisory services (“Strategic Advisor”), and COB/Advisor desires to be
retained by PRIM as a Director, Chairman and as Strategic Advisor to assist PRIM
and its affiliates (as defined in defined Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (“Affiliates”) in further developing
the Business, whether conducted by PRIM or any of PRIM’s Affiliates.

 

B.  AGREEMENT

 

In consideration of the foregoing and the mutual promises and covenants set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.                                      Services.  PRIM hereby retains
COB/Advisor to perform such services, duties and obligations as are described in
this Agreement and as PRIM and COB/Advisor may agree from time to time.  During
the Term (as defined below):

 

a.                                      COB/Advisor shall provide services to
PRIM as Strategic Advisor and shall use reasonable efforts to support and
assist, in the manner and at the times requested by PRIM, with all current and
future Business of PRIM or its Affiliates, which support and assistance shall
include, without limitation, advisory and consulting services concerning the
Business, as well as services related to the customers and prospects of the
Business; and

 

b.                                      COB/Advisor shall serve as a
non-employee Director on PRIM’s board of directors, and shall serve as Chairman
of the board.  Such services shall be provided by COB/Advisor subject to and in
accordance with the bylaws and corporate charters of PRIM, and CPOB/Advisor
shall dedicate such time and effort as are reasonable and necessary to the
performance of any and all duties and fiduciary responsibilities required of a
Director and Chairman.

 

2.                                      Term; Termination.

 

a.                                      PRIM’s engagement of COB/Advisor
pursuant to this Agreement is for a term of four (4) years commencing on the
effective date of this Agreement, unless or until earlier terminated in
accordance with this Section 2 (such period of time prior to termination is
herein referred to as the “Term”).

 

b.                                      PRIM may terminate this Agreement at any
time, for any or no reason, with or without Cause (as defined below) upon thirty
days prior written notice; provided that in the case of Cause (as defined
below), termination may be immediate (i.e. the thirty day prior notice period
shall not be applicable).  PRIM may, in its sole discretion, partially terminate
this Agreement, such that the rights and obligations of the Parties relating to
services as Director/Chairman and the rights and obligations of the Parties
relating to the services provided as Strategic Advisor can be segregated, and
the services not terminated by PRIM shall survive such partial termination and
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

c.                                       “Cause” shall exist if, during the Term
of this Agreement:: (i) COB/Advisor materially breaches any of COB/Advisor’s
obligations pursuant to Section 1 of this Agreement; (ii) COB/Advisor commits
any felony or any other crime involving moral turpitude ; (iii) COB/Advisor
commits any intentional or grossly negligent act or omission that materially
damages or threatens the operation of PRIM’s or any of its Affiliates’
businesses, including the Business, or exposes PRIM or any of its Affiliates to
any material loss, liability, claim, penalty or judicial or administrative
action; (iv) COB/Advisor materially interferes with any contract, agreement,
relationship or understanding which PRIM or any of its Affiliates has with a
customer, prospect, vendor, or any other person or entity; (v) COB/Advisor takes
any action that materially damages or threatens PRIM’s or any of its Affiliates’
reputation, image, business or business relationships; (vi) COB/Advisor
materially breaches, in any respect, any of COB/Advisor’s obligations under
Section 4, 5 or 6; or (vii) COB/Advisor otherwise materially breaches this
Agreement.

 

3.                                      Compensation; Reimbursements; Effect of
Termination on Compensation; Benefits; Transfer of Title.

 

a.                                      PRIM shall pay COB/Advisor i) the sum
equal to the non-employee director fees of PRIM then being paid by PRIM, and at
the usual and customary times that such payments are made to the members of
PRIM’s Board of Directors, and ii) additional compensation, as set and
determined by the Board of Directors of PRIM, for COB/Advisor’s service  as
Chairman of the Board of PRIM.  All such payments hereunder shall be payable as
approved by the Board of Directors of PRIM and PRIM’s compensation committee
(the “Compensation Committee”) and in accordance with and at the times specified
by PRIM’s policies and procedures regarding payments to directors as set forth
in the bylaws of PRIM and the charter of the Compensation Committee. The
compensation referred to in this paragraph is exclusive of reimbursements and
other compensation for benefits as otherwise provided in this Agreement.

 

b.                                      PRIM shall pay COB/Advisor an annual fee
in the sum of $325,000 per year for consulting services related to COB/Advisor’s
role as Strategic Advisor, which shall be payable by PRIM in quarterly
installments of $81,250 within the first fifteen days of each calendar quarter. 
COB/Advisor shall submit an invoice for each quarterly fee during the Term of
this Agreement.

 

c.                                       PRIM shall reimburse COB/Advisor for
all reasonable and necessary business-related expenses incurred by COB/Advisor
in the course of performing the duties under this Agreement which are consistent
with PRIM’s policies and practices in effect and then in place at the time of
reimbursement submission, including travel, entertainment and other business
expenses, subject to the PRIM’s requirements with respect to reporting and
documentation of such expenses.

 

d.                                      Effect of Termination on Compensation.
In the event  this Agreement terminates before the end of the term , i)  By
PRIM, with or without Cause (including removal in accordance with the bylaws and
corporate charters of PRIM),  or ii) as a result of  death, disability or
voluntary termination by COB/Advisor, and regardless of whether such termination
relates  to the services provided herein as a Director and Chairman of the Board
of Directors, or the services provided herein as Strategic Advisor, or both,
PRIM shall pay, and COB/Advisor shall only be entitled to, as all of the
compensation to which COB/Advisor has been paid through the date of such
termination, including any accelerated payments that may have been paid to
COB/Advisor.

 

e.                                       In the performance of COB/Advisor’s
duties as a non-employee Director and Chairman of the Board of Directors of
PRIM, and subject to any and all applicable  taxes required to be paid by
COB/Advisor, COB/Advisor shall be entitled to the following benefits:

 

i)                                         At PRIM’s expense, and with no
interruption, the same medical insurance benefits that COB/Advisor received as
an employee of PRIM ;

 

ii)                                      PRIM shall continue to maintain all of
the automobile insurance coverage that was provided to COB/Advisor as an
employee of PRIM.

 

iii)                                   In addition to all business related uses
of any aircraft owned or leased by PRIM during the term of this Agreement, use
by COB/Advisor of said aircraft for up to one-hundred (100) hours of personal
use during each year of this Agreement.

 

iv)  Reimbursement, in accordance with the paragraph 3(b) herein, of the monthly
membership dues and reasonable personal use of two club memberships in Dallas
County, Texas, and one club membership in Orange County, California.

 

--------------------------------------------------------------------------------


 

f.                                        The Parties further acknowledge and
agree that PRIM shall, within fifteen (15) days following the commencement of
this Agreement, transfer title to the following vehicles from PRIM to
COB/Advisor in accordance with all applicable laws and transfer requirements of
the applicable jurisdiction:

 

1971 Stepside Ford VIN# F10BRK24310

 

2015 Range Rover SC VIN# SALGS2TF7FA216525

 

4.                                      Non-Solicitation.  In order to protect
the Business of PRIM and any of its Affiliates, during the Term and until the
date that is the two (2) year anniversary of the date on which the Term
terminates or expires COB/Advisor will not, without the express prior written
consent of PRIM’s Board of Directors, directly or indirectly (A) employ, or
permit any company or business directly or indirectly controlled by COB/Advisor
to employ, any person who is employed by PRIM or any of its Affiliates;
(B) interfere with or attempt to disrupt the relationship, contractual or
otherwise, between Buyer, or any of its Affiliates and any of their employees or
COB/Advisors; (C) solicit or in any manner seek to induce any employee or
COB/Advisor of Buyer, or any of its Affiliates to terminate his, her or its
employment or engagement with Buyer, or any of its Affiliates; or (D) solicit
any customers or customer prospects of Buyer or any of its Affiliates unless
such solicitation is not related to the Business.

 

5.                                      Intellectual Property Rights.

 

a.                                      PRIM is and shall be, the sole and
exclusive owner of all right, title and interest throughout the world in and to
all the results and proceeds of the services performed under this Agreement,
including all patents, copyrights, trademarks, trade secrets and other
intellectual property rights (collectively “Intellectual Property Rights”)
therein. COB/Advisor hereby irrevocably assigns to PRIM, in each case without
additional consideration, all right, title and interest throughout the world in
and to all such results and proceeds of the services performed under this
Agreement, including all Intellectual Property Rights therein.

 

b.                                      COB/Advisor shall make full and prompt
disclosure to PRIM of any inventions or processes, as such terms are defined in
35 U.S.C. § 100 (the “Patent Act”), made or conceived by COB/Advisor alone or
with others during the Term relating to the Business or in connection with
COB/Advisor’s performance of services pursuant to this Agreement,  whether or
not such inventions or processes are patentable or protected as trade secrets
and whether or not such inventions or processes are made or conceived during
normal working hours or on the premises of PRIM. COB/Advisor shall not disclose
to any third party the nature or details of any such inventions or processes
without the prior written consent of PRIM.

 

c.                                       Upon the reasonable request of PRIM,
and at no cost to COB/Advisor, COB/Advisor shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist PRIM to prosecute, register, perfect,
record or enforce its rights in any deliverables delivered by COB/Advisor to
PRIM. In the event PRIM is unable, after reasonable effort, to obtain
COB/Advisor’s signature on any such documents, COB/Advisor hereby irrevocably
designates and appoints PRIM as COB/Advisor’s agent and attorney-in-fact, to act
for and on COB/Advisor’s behalf solely to execute and file any such application
or other document and do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights or other intellectual property
protected related to any deliverables delivered by COB/Advisor to PRIM with the
same legal force and effect as if COB/Advisor had executed them. COB/Advisor
agrees that this power of attorney is coupled with an interest.

 

6.                                      Confidential Information; Securities
Laws.

 

a.                                      COB/Advisor acknowledges that
COB/Advisor has had and will have access to information that is treated as
confidential and proprietary by PRIM and its Affiliates, including, without
limitation, any trade secrets, technology, information pertaining to business
operations and strategies, customers, pricing, and marketing, marketing,
finances, sourcing, personnel or operations of PRIM and its Affiliates or their
suppliers or customers, in each case whether spoken, printed, electronic or in
any other form or medium (collectively, the “Confidential Information”). Any
Confidential Information that COB/Advisor develops in connection with the
providing the services contemplated by this Agreement, including but not limited
to any deliverables delivered by COB/Advisor to PRIM, shall be subject to the
terms and conditions of this paragraph. COB/Advisor agrees to treat all
Confidential Information as strictly confidential, not to disclose Confidential
Information or permit it to be disclosed, in whole or part, to any third party
without the prior written consent of PRIM in each instance, and not to use any
Confidential Information for any purpose except as required in the performance
of the Services. COB/Advisor shall notify PRIM immediately in the event
COB/Advisor becomes aware of any loss or disclosure of any Confidential
Information.

 

b.                                      Confidential Information shall not
include information that:

 

--------------------------------------------------------------------------------


 

(i)                                     is or becomes generally available to the
public other than through COB/Advisor’s breach of this Agreement;

 

(ii)                                  is communicated to COB/Advisor by a third
party that had no confidentiality obligations with respect to such information;
or

 

(iii)                               is required to be disclosed by law,
including without limitation, pursuant to the terms of a court order; provided
that COB/Advisor has PRIM prior notice of such disclosure and an opportunity to
contest such disclosure.

 

c.                                       Upon the termination of this Agreement,
COB/Advisor shall (i) deliver to PRIM all tangible documents and materials (and
any copies) containing, reflecting, incorporating or based on the Confidential
Information; (ii) permanently erase all of the Confidential Information from
COB/Advisor’s computer systems; and (iii) certify in writing to PRIM that
COB/Advisor has complied with the requirements of this Section 6(c).

 

d.                                      COB/Advisor also hereby acknowledges
that COB/Advisor is aware, and that COB/Advisor has been advised, that the
United States securities laws prohibit any person who has received material,
non-public information concerning an issuer of securities from purchasing or
selling securities of such issuer from or to a person not in possession of such
material, non-public information, or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell the securities or otherwise to violate
those securities laws.  COB/Advisor hereby agrees not to (i) purchase or sell
securities of PRIM or any of its Affiliates at any time when COB/Advisor is in
possession of material, non-public information concerning any such person and
(ii) without limiting the other obligations set forth in this Agreement,
communicate material, non-public information concerning PRIM or any of its
Affiliates to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell the securities or
otherwise violate securities laws.

 

e.                                       COB/Advisor acknowledges that the
provisions of Securities and Exchange Commission Regulation FD (“Regulation FD”)
require the public announcement of previously non-public information if that
information is disclosed to anyone who has not agreed to maintain the
confidentiality of that information.  COB/Advisor agrees not to take any action
that would require PRIM or any of its Affiliates to make a public announcement
pursuant to the requirements of Regulation FD.

 

7.                                      Independent Contractor (Strategic
Advisor Services).  PRIM and COB/Advisor hereby agree that with regard to the
services provided by COB/Advisor as Strategic Advisor, COB/Advisor is an
independent contractor and that COB/Advisor is solely responsible for the manner
and form in which COB/Advisor performs the services hereunder.  Nothing
contained herein shall be construed as creating an employer/employee,
principal/agent, partnership, joint venture or other similar type of
relationship.  COB/Advisor shall be solely responsible for the payment of all
taxes owed by COB/Advisor arising out of COB/Advisor’s performance of services
under this Agreement, and shall indemnify PRIM and its Affiliates against all
such taxes or contributions, including penalties and interest.  COB/Advisor
shall not have the ability to, and shall not represent himself as having the
ability to, bind or obligate PRIM or any of its Affiliates in any manner
whatsoever.  Except as otherwise provided in Section 3 of this Agreement, as an
independent contractor, COB/Advisor shall not receive nor participate in any
insurance, deferred compensation or other plans or benefits which PRIM or any of
its Affiliates provides to its employees, including vacation, group medical or
life insurance, disability, profit sharing or retirement benefits or any other
fringe benefits or benefit plans offered by PRIM or any of its Affiliates to its
employees, and neither PRIM nor any of its Affiliates will be responsible for
withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, making any insurance contributions, including unemployment
or disability, or obtaining worker’s compensation insurance on COB/Advisor’s
behalf.

 

8.                                      Indemnification.

 

a.                                      COB/Advisor shall defend, indemnify and
hold harmless PRIM and its Affiliates and PRIM’s and their officers, directors,
employees, agents, successors and permitted assigns from and against all losses,
damages, liabilities, deficiencies, actions, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind (including reasonable
attorneys’ fees) arising out of or resulting from bodily injury, death of any
person or damage to real or tangible, personal property but only to the extent
resulting from and caused by COB/Advisor’s acts or omissions.

 

b.                                      PRIM shall defend, indemnify and hold
harmless COB/Advisor and COB/Advisor’s officers, directors, employees, agents,
successors and permitted assigns from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs or expenses of whatever kind (including reasonable attorneys’ fees)
arising out of or resulting from bodily injury, death of any person or damage to
real or tangible, personal property but only to the extent resulting from and
caused by PRIM’s or any of its Affiliates’ acts or omissions.

 

--------------------------------------------------------------------------------


 

9.                                      Insurance.  If required by PRIM, during
the Term, COB/Advisor shall maintain in force adequate workers’ compensation,
commercial general liability, and other forms of insurance, in each case with
insurers reasonably acceptable to PRIM, with policy limits sufficient to protect
and indemnify PRIM and its Affiliates, and each of their officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons, from
any losses resulting from COB/Advisor’s or COB/Advisor’s agents’, servants’ or
employees’ conduct, acts, or omissions. PRIM shall be listed as additional
insured under such policy, and COB/Advisor shall forward a certificate of
insurance verifying such insurance upon PRIM’s written request, which
certificate will indicate that such insurance policies may not be cancelled
before the expiration of a 30 day notification period and that PRIM will be
immediately notified in writing of any such notice of termination. If PRIM
desires to require COB/Advisor to procure such insurance, PRIM shall provide
notice to COB/Advisor setting forth in reasonable detail PRIM’s reasonable
coverage requirements, and PRIM procure such insurance in the name of
COB/Advisor.

 

10.                               Export Controls.  COB/Advisor shall not
export, directly or indirectly, any technical data acquired from PRIM or any of
its Affiliates, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.

 

11.                               Waiver of Breach By Parties.  No waiver by any
Party of any breach or default of any other Party will be effective unless in
writing and signed by the Party waiving, and no such waiver shall be or be
deemed a waiver of the same, a similar or any future breach or default by any
Party.

 

12.                               Assignment; Delegation.

 

a.                                      COB/Advisor acknowledges that the
services to be rendered by COB/Advisor pursuant to this Agreement are unique
and, accordingly, COB/Advisor may not assign this Agreement or assign or
delegate any of COB/Advisor’s rights or duties or obligations under this
Agreement, without the prior written consent of PRIM, which consent may be
withheld in PRIM’s sole and absolute discretion.

 

b.                                      This Agreement and the rights and
obligations hereunder may not be assigned or delegated by PRIM without the prior
written consent of COB/Advisor; provided, however, that PRIM may assign this
Agreement and assign and/or delegate any of its rights or obligations this
Agreement without the prior consent of COB/Advisor to: (i) any one or more of
its Affiliates, or (ii) a purchaser of or successor to all or substantially all
of the business, assets, stock of PRIM, whether by asset sale, stock sale,
merger or other transaction, regardless of form.

 

c.                                       Subject to the foregoing, this
Agreement shall inure to the benefit of and be binding upon the Parties’
respective successors, heirs and assigns.

 

13.                               Notices.  Any and all notices, demands,
requests, consents, designations and other communications required or desired to
be given pursuant to this Agreement will be given in writing and will be deemed
duly given upon personal delivery, or on the third day after mailing if sent by
certified mail, postage prepaid, return receipt requested, or on the day after
deposit with a nationally recognized overnight delivery service which maintains
records of the time, place and receipt of delivery, and in each case to the
person and address set forth below, or to such other person or address which
COB/Advisor or PRIM may respectively designate in like manner from time to time.

 

If to COB/Advisor then to:

If to PRIM then to:

 

 

Brian Pratt

2100 McKinney, Suite 1500

Dallas, TX 75201

Telephone: (214) 740-5600

Email: bpratt@prim.com

Primoris Services Corporation

26000 Commercentre Drive

Lake Forest, CA 92630

Attn: John Perisich

Facsimile: 949-595-5544

Email: jperisich@prim.com

 

 

 

 

 

With a Copy to:

 

George Wall

Rutan & Tucker

611 Anton Blvd.

Costa Mesa, CA 92626

 

--------------------------------------------------------------------------------


 

14.                               Severability.  If any provision contained
herein is held to be invalid or unenforceable by a court of competent
jurisdiction, such provision will be severed herefrom and such invalidity or
unenforceability will not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however, if such invalid or unenforceable provision may be modified so
as to be valid and enforceable as a matter of law, such provision will be deemed
to have been modified so as to be valid and enforceable to the maximum extent
permitted by law.

 

15.                                     Governing Law.  This Agreement will be
governed, construed and interpreted in accordance with the laws and decisions of
the State of Texas, without regard to conflict of law principles that would
require the law of another state or jurisdiction to be applied.

 

16.                                     Dispute Resolution. Any controversy or
claim arising out of or relating to this Agreement or the breach thereof (a
“Dispute”) shall be decided by mandatory, final and binding arbitration in
accordance with the Comprehensive Arbitration Rules and Procedures of JAMS, as
supplemented below, with exclusive venue for such arbitration in Dallas, Texas.

 

a.                                      Independent Nature of Arbitrator.  The
arbitrator shall be independent of the Parties and under no circumstance shall
any mediator or arbitrator have any connection to or relationship with any of
the Parties, or their respective principals or employees.

 

b.                                      Arbitration Proceeding.

 

(i)                                     If any Party desires to arbitrate any
Dispute, such Party shall notify the other Party of the Dispute desired to be
arbitrated, including a brief statement of the matter in controversy.  If the
Parties are not able to resolve the Dispute within five (5) days after the Party
notifies the other Party of its desire to arbitrate (an “Arbitration Notice”)
then, within five (5) days immediately after the expiration of the aforesaid
five (5) day period, the Parties shall attempt to agree upon an independent
arbitrator.  Unless the Parties can agree in writing on a single arbitrator
within five (5) days, then, within five (5) days after thereafter, each Party
shall notify the other in writing of the name of the independent arbitrator
chosen by them to identify the independent arbitrator.  If either Party fails to
timely give the other notice of such appointment, then the Party who timely gave
such notice shall be entitled to require that its arbitrator act as the sole
arbitrator hereunder.  If an arbitrator is timely appointed by each of the
Parties, the two named arbitrators shall select the independent arbitrator
within five (5) days after they have both been appointed, and they shall
promptly notify the Parties thereof.  Each Party shall promptly notify the other
Party and the Party-selected arbitrators in writing if the independent
arbitrator has any relationship to or affiliation with such Party (a “Notice of
Relationship”) in which event another arbitrator shall be selected within five
(5) days after receipt of such Notice of Relationship by the Party-selected
arbitrators.  If the two initially appointed arbitrators cannot agree on an
independent arbitrator, then any Party may request that JAMS select the
independent arbitrator.

 

(ii)                                  Arbitration demanded hereunder by any
Party shall be final and binding on the Parties and may not be appealed.

 

(iii)                               The Parties agree that the independent
arbitrator may render and the Parties shall abide by any interim ruling that the
independent arbitrator deems necessary or prudent regarding discovery, summary
proceedings, or other pre-arbitration matters.

 

(iv)                              The Parties hereby submit to the in personam
jurisdiction of the state and federal courts located in Dallas County, Texas,
and agree that any such court may enter all such orders as may be necessary or
appropriate to enforce the provisions hereof and/or to confirm any
pre-arbitration ruling or decision or any award rendered by the independent
arbitrator.  Any court of law of Texas or the United States of America shall
enforce the decision of the independent arbitrator (or single arbitrator, as
applicable) in its entirety and only in its entirety; provided, however, that if
a court for any reason refuses to enforce any equitable remedies ordered by the
independent arbitrator, such refusal shall not affect any damage or attorney fee
award made by the independent arbitrator.

 

(v)                                 Any costs or other expenses, including
reasonable attorneys’ fees and costs incurred by the successful Party, arising
out of or occurring because of the arbitration proceedings may be assessed
against the unsuccessful Party, borne equally, or assessed in any manner within
the sound discretion of the independent arbitrator and shall be included as part
of any order or decision rendered by the independent arbitrator.  The
independent arbitrator may also order any Party who is ordered to pay any other
Party’s attorneys’ fees and costs to pay interest on such award at a rate not to
exceed ten percent (10%) per annum from the date of the award until paid.  As an
initial matter (and until ordered differently by the independent arbitrator in
connection with an award), the Parties shall each pay the fees, costs and
expenses charged by the arbitrator chosen by it, and, in advance, one-half (1/2)
of the fees, costs and expenses charged by the independent arbitrator.

 

--------------------------------------------------------------------------------


 

(vi)                              Third parties dealing with any Party shall be
entitled to fully rely on any written arbitration order or decision with regard
to the matters addressed therein, whether or not such arbitration order or
decision has been confirmed or adopted by a court, or incorporated in any order
of any court.

 

c.                                       Power and Authority of Arbitrator.  The
arbitrator shall not have any power to alter, amend, modify or change any of the
terms of this Agreement nor to grant any remedy which is either prohibited by
the terms of this Agreement, or not available in a court of law.

 

d.                                      Attorneys’ Fees.  If a Party to this
Agreement shall bring any action, suit, counterclaim, appeal, arbitration, or
mediation for any relief against the other Party, declaratory or otherwise, to
enforce the terms hereof or to declare rights hereunder (“Action”), the
non-prevailing Party in such Action shall pay to the prevailing Party in such
Action a reasonable sum for the prevailing Party’s attorneys’ fees and expenses
(at the prevailing Party’s attorneys’ then-current rates, as increased from time
to time by the giving of advance written notice by such counsel to such Party)
incurred in prosecuting or defending such Action and/or enforcing any judgment,
order, ruling or award (“Decision”) granted therein, all of which shall be
deemed to have accrued from the commencement of such Action, and shall be paid
whether or not such Action is prosecuted to a Decision.  Any Decision entered
into in such Action shall contain a specific provision providing for the
recovery of attorneys’ fees and expenses incurred in enforcing such Decision. 
The court or arbitrator may fix the amount of reasonable attorneys’ fees and
expenses upon the request of any Party.  For purposes of this Section 16,
attorneys’ fees shall include, without limitation, fees incurred in connection
with (i) post-judgment motions and collection actions, (ii) contempt
proceedings, (iii) garnishment, levy and debtor and third party examination,
(iv) discovery, and (v) bankruptcy litigation.

 

17.                               WAIVER OF JURY TRIAL.  THE PARTIES HERETO
CONSENT TO TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF
ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF
THE FORM OF ANY ACTION OR PROCEEDING.

 

18.                               Construction; Miscellaneous.

 

a.                                      The numbers, headings, titles or
designations of the various Sections are not a part of this Agreement, but are
for convenience and reference only, and do not and will not be used to define,
limit or construe the contents of the Sections.

 

b.                                      This Agreement constitutes the entire
agreement between PRIM and COB/Advisor with respect to the subject matter
hereof, and supersedes any and all prior and contemporaneous oral or written
agreements between COB/Advisor and PRIM; provided, however, that COB/Advisor
acknowledges and agrees that the non-competition and non-solicitation provisions
set forth in Section 4 shall not affect or supersede any non-competition,
non-solicitation or other similar restrictive covenants or provisions contained
in any other agreement entered into by and between COB/Advisor and PRIM and/or
any of its Affiliates, including any Non-Competition Agreement entered into in
connection with the sale of the assets of the Seller to PRIM or one of its
Affiliates.

 

c.                                       This Agreement may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

d.                                      This Agreement may not be amended,
changed, modified discharged or terminated except by a writing signed by PRIM
and COB/Advisor.

 

e.                                       The recitals set forth at the beginning
of this Agreement are hereby incorporated in full into and made a part of this
Agreement by this reference as if fully set forth in the body of this Agreement.

 

19.                               Survival.  The rights and obligations of the
Parties set forth in Sections 5 - 8 and 10 - 19 shall indefinitely survive the
expiration or any earlier termination of this Agreement. The obligations of PRIM
set forth in Section 3 shall survive until fully performed by PRIM or otherwise
discharged. The obligations of the Parties set forth in Section 4 and Section 9
shall survive for the periods of time set forth in each such Section.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PRIM and COB/Advisor have executed this Agreement as of the
date first written above.

 

PRIM:

COB/ADVISOR:

 

 

Primoris Services Corporation

 

 

 

 

 

By:

/s/ JOHN M. PERISICH

 

/s/ BRIAN PRATT

 

 

 

 

Name:

John M. Perisich

 

Brian Pratt

 

 

 

 

Its:

Executive Vice President, General Counsel

 

 

 

--------------------------------------------------------------------------------